COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 SHAWN KAFTOUSIAN,                                               No. 08-14-00019-CV
                                                 §
                   Appellant,                                       Appeal from the
                                                 §
 v.                                                           219th Judicial District Court
                                                 §
 NADIA REZAEIPANAH,                                            of Collins County, Texas
                                                 §
                   Appellee.                                    (TC# 219-55034-2011)
                                            §
                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

part of the judgment as to the dividing of the marital estate. We therefore reverse that part of the

judgment and remand for a new trial, in accordance with this Court’s opinion. We affirm the

remainder of the divorce decree.

       We further order that Appellant recover from Appellee the costs of this appeal. This

decision shall be certified below for observance.


       IT IS SO ORDERED THIS 17TH DAY OF JULY, 2015.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.